Mr. Justice Cartwright, also dissenting: While the rule against perpetuities is not a rule of construction and defeats an intention, expressed in clear and exact terms, to create an interest prohibited by the rule, the existence of the rule is not to be ignored in seeking for the intention of a testator, which is the sole purpose of construction. If the language used is fairly capable of two constructions, one of which would produce a legal result and the other a result that would be bad for remoteness, the language is to be interpreted as intended to create a legal rather than an illegal interest. (Gray’s Rule Against Perpetuities, sec. 633.) There is no conclusive presumption that a testator knew of the rule, and if his words will admit of but one meaning which contravenes it, it must be presumed that he did not know of it or did not have it in mind, since it cannot be presumed that he attempted to do something which he knew he could not do. On the other hand, there is no presumption that a testator did not know of the rule, and if his language can be construed so as not to destroy the interest intended to be created, the law requires such a construction. If in a particular case the provisions of the will show that the testator actually knew of the rule and had it in mind when making the will, and his language can reasonably be construed so as to avoid the objection that it offends against the rule, that construction will be preferred and adopted. (Martelli v. Holloway, 5 L. R. H. L. 532.) Both of these conditions exist in this case. General Ballance was not only learned in the law and undoubtedly understood the rule against perpetuities, but the will shows that he had the rule in view when he made the will. He fixed the precise period of time, after the death of the last surviving member of a class, for the termination of the trust and the distribution of the principal of the trust estate. There is no apparent reason why he should have fixed the exact period of twenty-one years prescribed by the rule except that he intended not to transgress it, and to hold that he did intend to fix that limit beyond the life of some person not in being when the will would take effect, is to presume that he intended to do something which he knew was prohibited by law and would render his will void. In my opinion the will does not require a construction that the testator meant to create an illegal interest, and it^ should not be so construed. He provided that nine-tenths of the income should be divided semi-annually equally among his living nephews and nieces and had in mind those who were living when the will was made, as shown by the provision for a substitution of the lineal descendants of any member of the class who might die before his death or afterward. The will took effect at the death of the testator, and stood, in law, as applying to the conditions existing at that time. The will, speaking from his death, provided for the distribution of income between his living nephews and nieces and the lineal descendants of members of the class who had died or might die afterward, until the termination of the trust. It does not seem to me that the word “living” should be thrown aside as having no influence in the construction of the will. It had some meaning to the testator, and in view of his knowledge of the rule against perpetuities it could only refer to such nephews and nieces as might be living at his death. In providing for the termination of the trust and the division of the principal the testator created a new class, consisting of all his grand-nephews and grand-nieces who were lineal descendants of his father and mother. While he had used language with respect to the income which did not include after-born nephews and nieces, he adopted a new classification for the distribution of the principal, which would include the children of after-born nephews and nieces. For these reasons I do not concur in the judgment in this case.